UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 14, 2007 Republic Airways Holdings Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 000-4969706-1449146 (Commission File Number)(IRS Employer Identification No.) 8909 Purdue Road Suite 300 Indianapolis, IN46268 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (317) 484-6000 None. (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On December 14, 2007, Republic Airways Holdings Inc. (the “Company”) announced that its Board of Directors has authorized the purchase of up to $100 million of the Company’s common stock. The shares will be purchased on the open market or through privately-negotiated transactions from time-to-time during the twelve month period following the authorization. Under the authorization, the timing and amount of purchase would be based upon market conditions, securities law limitations and other factors. The stock buy-back program does not obligate the Company to acquire any specific number of shares in any period, and may be modified, suspended, extended or discontinued at any time without prior notice. A copy of the press release of the Company dated December 14, 2007 is filed herewith as Exhibit 99.1. Item 9.01 Financial Statements and Exhibits. (d)Exhibits. 99.1 Press Release of Republic Airways Holdings Inc. issued on December 14, 2007. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. REPUBLIC AIRWAYS HOLDINGS INC. Date: December 14, 2007 By: /s/Robert H. Cooper Name: Robert H. Cooper Title: Executive Vice President and Chief Financial Officer EXHIBIT INDEX Exhibit NumberDescription 99.1 Press Release of Republic Airways Holdings Inc. issued on December 14, 2007.
